Citation Nr: 0737216	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-15 297A	)	DATE
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1970.

In April 2002, the RO granted service connection for diabetes 
mellitus, assigned a 20 percent evaluation therefor, and 
denied service connection for depression, kidney cysts, and 
sleep apnea.  The RO also declined to reopen a previously 
denied claim for service connection for post-traumatic stress 
disorder (PTSD).

The veteran appealed the RO's April 2002 decision to the 
Board of Veterans' Appeals (Board).  In May 2005, the Board 
denied service connection for depression, kidney cysts, and 
sleep apnea; reopened the previously denied claim for service 
connection for PTSD; and remanded the veteran's PTSD and 
diabetes claims for additional development.

In June 2007, while the case was in remand status, the 
Appeals Management Center (AMC) granted service connection 
for PTSD.  The AMC also granted service connection for 
peripheral neuritis of the veteran's hands and feet as due to 
diabetes mellitus.  The prior denial of the claim for a 
higher initial evaluation for diabetes mellitus was confirmed 
and continued, and the case was returned to the Board.


FINDING OF FACT

In October 2007, the Board received a written communication 
from the veteran stating that he wished to terminate his 
appeal pertaining to entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus; as of that date, 
the Board had not yet promulgated a final decision on that 
issue.




CONCLUSION OF LAW

The veteran's appeal with respect to his entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2007).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, by way of a written 
communication received at the Board in October 2007, stated 
that he wished to terminate his appeal pertaining to 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  As of that date, the Board had not 
yet promulgated a final decision on that issue.  Because the 
veteran has clearly expressed a desire to terminate the 
appeal, because he has done so in writing, and because the 
Board had not yet promulgated a decision on the appeal at the 
time of the request for withdrawal, the legal requirements 
for a proper withdrawal have been satisfied.  38 C.F.R. 
§ 20.204 (2007).  Accordingly, further action by the Board on 
this appeal is not appropriate, and the appeal will be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

							(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


